Exhibit 10.4

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Escrow Agreement”), dated as of August 17, 2016, is
entered into by and among Blackstone Real Estate Income Trust, Inc., a Maryland
corporation (the “Company”), Blackstone Advisory Partners L.P., a Delaware
limited partnership, as dealer manager for the Company (the “Dealer Manager”),
and UMB Bank, N.A., as escrow agent (the “Escrow Agent”).

WHEREAS, the Company is registering for sale in a public offering (the
“Offering”) a maximum of $5,000,000,000 in shares of its common stock, $10.00
par value per share, consisting of Class D common stock, Class I common stock
and Class T common stock (collectively, the “Shares”), pursuant to the Company’s
Registration Statement on Form S-11 (File No. 333- 213043), as amended from time
to time;

WHEREAS, the Dealer Manager has been engaged by the Company to offer and sell
the Shares on a best-efforts basis in the Offering through a network of
participating broker-dealers (the “Dealers”);

WHEREAS, the Company and the Dealer Manager desire to establish an escrow
account (the “Escrow Account”) as further described herein and to deposit funds
contributed by subscribers subscribing to purchase Shares (“Subscribers”) with
the Escrow Agent in the Escrow Account, to be held for the benefit of the
Subscribers and the Company until such time as subscriptions for the Minimum
Amount (as defined below) has been deposited into the Escrow Account in
accordance with the terms of this Escrow Agreement;

WHEREAS, DST Systems, Inc. (the “Processing Agent”) has been engaged to receive,
examine for “good order” and facilitate subscriptions into the Escrow Account as
further described herein and to act as record keeper, maintaining on behalf of
the Escrow Agent the ownership records for the Escrow Account; and

WHEREAS, the Escrow Agent is willing to accept appointment as escrow agent upon
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Escrow of Subscriber Funds.

(a) On or before the commencement of the Offering, the Company shall establish
the Escrow Account with the Escrow Agent, which shall be entitled “UMB Bank,
N.A., as Escrow Agent for Blackstone Real Estate Income Trust, Inc.” All funds
received from Subscribers in payment for the Shares (“Subscriber Funds”) which
comply with the instructions set forth in Section 2(a) will be delivered to the
Escrow Agent promptly following the day upon which such Subscriber Funds are
received by the Processing Agent and such subscription is accepted by the
Company, and shall, upon receipt of good and collected funds by the Escrow
Agent, be retained in the Escrow Account by the Escrow Agent and invested as
stated below. Subscriber Funds also may be wired directly to the Escrow Account
using wire instructions provided by the Escrow Agent. Such Subscriber Funds
shall be retained in the Escrow Account by the Escrow Agent and invested as set
forth in Section 8 and shall be deposited within one (1) business day of
receipt.

(b) Escrow Agent shall have no duty to make any disbursement, investment or
other use of Subscriber Funds until and unless it has good and collected funds.
In the event that any checks deposited in the Escrow Account are returned or
prove uncollectible after the funds represented thereby have been released by
the Escrow Agent, then the Company shall promptly reimburse the Escrow Agent for
any and



--------------------------------------------------------------------------------

all reasonable costs incurred for such, upon request, and the Escrow Agent shall
deliver the returned checks to the Company. The Escrow Agent shall be under no
duty or responsibility to enforce collection of any check delivered to it
hereunder. The Escrow Agent reserves the right to deny, suspend or terminate
participation by a Subscriber to the extent the Escrow Agent deems it advisable
or necessary to comply with applicable laws.

 

2. Operation of the Escrow.

(a) Until such time as the Company has received subscriptions for Shares
resulting in gross subscription proceeds equal to the Minimum Offering (as
defined below) and the funds in the Escrow Account are disbursed from the Escrow
Account in accordance with Section 2(b) hereof, Subscribers will be instructed
to make checks, drafts, wires, Automated Clearing House (ACH) or money orders
(“Instruments of Payment”) for subscriptions payable to the order of “UMB Bank,
N.A., as Escrow Agent for Blackstone Real Estate Income Trust, Inc.”. Completed
subscription agreements and Instruments of Payment for the purchase price shall
be remitted to the address designated for the receipt of such agreements and
Instruments of Payment. Any Instruments of Payment made payable to a party other
than the Escrow Agent shall be returned to the Dealer Manager or the Dealer who
submitted such Instrument of Payment. When the Dealer’s internal supervisory
procedures are conducted at the site at which the Instruments of Payment and the
Subscription Materials (as defined below) are initially received by the Dealer,
by the end of the next business day after receipt of any Instruments of Payment
and Subscription Materials, the Dealer will send to the Escrow Agent such
Instruments of Payment along with each Subscriber’s name, address, executed IRS
Form W-9, number and class of Shares purchased and purchase price remitted and
any other subscription documentation (the “Subscription Materials”). When the
Dealer’s internal supervisory procedures are conducted at a different location
(the “Final Review Office”), the Dealer shall transmit the Instruments of
Payment and the Subscription Materials to the Final Review Office by the end of
the next business day after receipt of any Instruments of Payment and
Subscription Materials, and then the Final Review Office will, by the end of the
next business day following its receipt of the Instruments of Payment and the
Subscription Materials, forward the Instruments of Payment and the Subscription
Materials to the Escrow Agent. To the extent that subscription agreements and
payments are remitted by the Processing Agent, the Company, the Dealer Manager
or a Dealer, the Processing Agent, the Company, the Dealer Manager or a Dealer,
as applicable, will furnish to the Escrow Agent a list detailing information
regarding such subscriptions as set forth in Exhibit A. The Processing Agent
will promptly deliver all monies received in good order from Subscribers (or
from the Company, the Dealer Manager or Dealers transmitting monies and
subscriptions from Subscribers) for the payment of Shares to the Escrow Agent
for deposit in the Escrow Account. Deposits shall be held in the Escrow Account
until such funds are disbursed in accordance with Section 2. Prior to
disbursement of the funds deposited in the Escrow Account, such funds shall not
be subject to claims by creditors of the Company or any of its affiliates. If
any of the Instruments of Payment are returned to the Escrow Agent for
nonpayment prior to the satisfaction of the Minimum Amount, the Escrow Agent
shall promptly notify the Processing Agent and the Company in writing via mail,
email or facsimile of such nonpayment, and the Escrow Agent is authorized to
debit the Escrow Account, as applicable, in the amount of such returned payment
as well as any interest earned on the amount of such payment and the Processing
Agent shall delete the appropriate account from the records maintained by the
Processing Agent. The Processing Agent will maintain a written account of each
sale, which account shall set forth, among other things, the following
information: (i) the Subscriber’s name and address, (ii) the number and class of
Shares purchased by such Subscriber, and (iii) the amount paid by such
Subscriber for such Shares. Prior to the satisfaction of the Minimum Amount,
neither the Company nor the Dealer Manager will be entitled to any funds
received into the Escrow Account. Notwithstanding the foregoing, prior to the
satisfaction of the Minimum Amount, upon the written request of a Subscriber
(which may be delivered by the Company or Dealer Manager) to withdraw their
purchase order and request a full refund, the Escrow Agent shall disburse
directly to such Subscriber the principal amount of the subscription payment
from such Subscriber received by the Escrow Agent plus any interest accrued
thereon.

 

2



--------------------------------------------------------------------------------

(b) If at any time on or prior to the Expiration Date (as defined below), the
subscription proceeds received by the Escrow Agent are equal to or greater than
$150,000,000, excluding Shares purchased by the Company’s sponsor, its
affiliates and the Company’s officers and directors (“Minimum Amount”), the
Company shall deliver to the Escrow Agent a written instruction from an officer
of the Company stating that the Minimum Amount has been timely raised and
authorizing the delivery of all Subscriber Funds in the Escrow Account to the
Company. Thereafter, the Escrow Agent shall (i) promptly disburse to the
Company, by check or wire transfer, the funds in the Escrow Account representing
the principal amount of the gross subscription payments from Subscribers
received by the Escrow Agent and (ii) within five (5) business days after the
first business day of the succeeding month, disburse to such Subscribers any
interest accrued thereon; provided, however, that the Escrow Agent shall not
disburse those funds of a Subscriber whose subscription has been rejected or
rescinded of which the Escrow Agent has been notified in writing by the Company,
or otherwise in accordance with the Company’s written request.

(c) After the satisfaction of the provisions of this Section 2 with respect to
the disbursement of funds, in the event that the Company receives subscriptions
made payable to the Escrow Agent, subscription proceeds may continue to be
received in the Escrow Account, but to the extent that the process shall not be
subject to escrow due to the Company reaching the Minimum Amount, the proceeds
shall not be subject to this Escrow Agreement, and at the written instruction of
the Company to the Escrow Agent, shall be disbursed as directed by the Company.
The terms of this Section 2(c) shall survive the assignment or termination of
this Escrow Agreement and the resignation or removal of the Escrow Agent.

(d) If, as of the close of business on the one year anniversary of the
commencement of the Offering (the “Expiration Date”), the funds in the Escrow
Account do not equal or exceed the Minimum Amount, within ten (10) days
following the Expiration Date, the Escrow Agent shall promptly return directly
to each Subscriber (i) by check or wire transfer, the Subscriber Funds deposited
in the Escrow Account on behalf of such Subscriber (unless earlier disbursed in
accordance with this Escrow Agreement), or (ii) the Instruments of Payment
delivered to the Escrow Agent with respect to such Subscriber’s subscription if
such Instrument of Payment has not been processed for collection prior to such
time, in either case, together with any interest income thereon. Notwithstanding
the above, in the event the Escrow Agent has not received an executed IRS Form
W-9 at such time for each Subscriber, the Escrow Agent and shall remit an amount
to the Subscribers in accordance with the provisions hereof, withholding the
applicable percentage for backup withholding required by the Internal Revenue
Code, as then in effect, from any interest income on subscription proceeds
attributable to each Subscriber for whom the Escrow Agent does not possess an
executed IRS Form W-9. However, the Escrow Agent shall not be required to remit
any payments until the Escrow Agent has collected funds represented by such
payments.

 

3. Identity of Subscribers.

The Company, Processing Agent or the Dealer Manager shall furnish to the Escrow
Agent with each delivery of an Instrument of Payment, a list of the Subscribers
who have paid for the Shares showing the name, address, tax identification
number, amount and class of Shares subscribed for and the amount paid and
deposited with the Escrow Agent. This information comprising the identity of
Subscribers shall be provided to the Escrow Agent in the format set forth on
Exhibit A to this Escrow Agreement (the “List of Subscribers”). All Subscriber
Funds so deposited shall not be subject to any liens or charges by the Company,
the Dealer Manager or the Escrow Agent, or judgments or creditors’ claims
against the Company, until released to the Company as hereinafter provided. The
Company understands and agrees that the Company shall not be entitled to any
Subscriber Funds on deposit in the Escrow Account and no

 

3



--------------------------------------------------------------------------------

such funds shall become the property of the Company except when released to the
Company pursuant to this Escrow Agreement. The Company, the Dealer Manager and
the Escrow Agent will treat all Subscriber information as confidential. The
Escrow Agent shall not be required to accept any funds from Subscribers that are
not accompanied by the information on the List of Subscribers.

 

4. Rejected Subscriptions.

In the event the Escrow Agent receives written notice from the Company or the
Dealer Manager that the Company or Dealer Manager has rejected a Subscriber’s
subscription, the Escrow Agent shall pay directly to the applicable Subscriber,
within ten (10) business days after receiving notice of the rejection, by first
class United States Mail at the address appearing on the List of Subscribers, or
at such other address or wire instructions as are furnished to the Escrow Agent
by the Subscriber in writing, all collected sums paid by the Subscriber for
Shares and received by the Escrow Agent, together with all interest earned
thereon.

 

5. Term of Escrow.

Unless otherwise provided in this Escrow Agreement, final termination of this
Escrow Agreement shall occur on the earliest of the date that (a) all funds held
in the Escrow Account are distributed either to the Company or to Subscribers
and the Company has informed the Escrow Agent in writing to close the Escrow
Account, (b) all funds held in the Escrow Account are distributed to a successor
escrow agent upon written instructions from the Company or (c) the Escrow Agent
receives written notice from the Company or the Dealer Manager that the Company
terminated the Offering and any funds held in the Escrow Account are distributed
in accordance with this Escrow Agreement. After the termination of this Escrow
Agreement, the Company and the Dealer Manager shall not deposit, and the Escrow
Agent shall not accept, any additional amounts representing payments by
prospective Subscribers.

 

6. Duty and Limitation on Liability of the Escrow Agent.

(a) The Escrow Agent’s rights and responsibilities shall be governed solely by
this Escrow Agreement. The Escrow Agent shall at all times comply with
applicable securities or other laws in performing its duties pursuant to this
Escrow Agreement provided the Escrow Agent shall be deemed in compliance with
the foregoing and protected in relying upon the written direction of the Company
and shall have no independent obligation to evaluate whether an act or omission
complies with applicable securities or other laws. Neither the Offering
documents, nor any other agreement or document shall govern the Escrow Agent
even if such other agreement or document is referred to herein, is deposited
with, or is otherwise known to, the Escrow Agent.

(b) The Escrow Agent shall be under no duty to determine whether the Company or
the Dealer Manager is complying with the requirements of the Offering or
applicable securities or other laws in tendering the Subscriber Funds to the
Escrow Agent. The Escrow Agent shall not be responsible for, or be required to
enforce, any of the terms or conditions of any Offering document or other
agreement between the Company or the Dealer Manager and any other party.

(c) The Escrow Agent may conclusively rely upon and shall be fully protected in
acting upon any statement, certificate, notice, request, consent, order, opinion
or advice of counsel, or other document reasonably believed by it to be genuine
and to have been signed or presented by the proper party or parties. The Escrow
Agent shall have no duty or liability to verify any such statement, certificate,
notice, request, consent, order or other document. Upon or before the execution
of this Escrow Agreement, the Company and the Dealer Manager shall deliver to
the Escrow Agent authorized signers’ lists in the form of Exhibit B to this
Escrow Agreement. The Escrow Agent shall not be bound by any notice of demand,
or any waiver, modification, termination or rescission of this Escrow Agreement
or any of the terms hereof, unless

 

4



--------------------------------------------------------------------------------

evidenced by a writing delivered to the Escrow Agent signed by the proper party
or parties and, if the duties or rights of the Escrow Agent are affected, unless
it shall give its prior written consent thereto. The Escrow Agent shall not be
responsible, may conclusively rely upon and shall be protected, indemnified and
held harmless by the Company and by the Dealer Manager, acting severally but not
jointly, for the sufficiency or accuracy of the form of, or the execution,
validity, value or genuineness of any document or property received, held or
delivered by it hereunder, or of the signature or endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable in
any respect on account of the identity, authority or rights of the persons
executing or delivering or purporting to execute or deliver any document,
property or this Escrow Agreement.

(d) The Escrow Agent shall be under no obligation to institute and/or defend any
action, suit or proceeding in connection with this Escrow Agreement unless first
indemnified to its reasonable satisfaction pursuant to the terms herein.

(e) The Escrow Agent may consult outside counsel of its own choice with respect
to any question arising under this Escrow Agreement and the Escrow Agent shall
not be liable for any action taken or omitted in good faith upon the advice of
such counsel.

(f) The Escrow Agent shall not be liable for any action taken or omitted by it
except to the extent that a court of competent jurisdiction determines that the
Escrow Agent’s gross negligence, recklessness or willful misconduct was the
primary cause of loss.

(g) The Escrow Agent is acting solely as escrow agent hereunder and owes no
duties, covenants or obligations, fiduciary or otherwise, to any person by
reason of this Escrow Agreement, except as otherwise explicitly set forth in
this Escrow Agreement, and no implied duties, covenants or obligations,
fiduciary or otherwise shall be read into this Escrow Agreement against the
Escrow Agent. The Escrow Agent shall have no duty to enforce any obligation of
any person, other than as provided herein. The Escrow Agent shall be under no
liability to anyone by reason of any failure on the part of any party hereto or
any maker, endorser or other signatory of any document or any other person to
perform such person’s obligations under any such document. The Escrow Agent is
not responsible or liable in any manner for the sufficiency, correctness,
genuineness or validity of this Escrow Agreement or with respect to the form of
execution of the same. The Escrow Agent shall not be liable for any action taken
or omitted by it, or any action suffered by it to be taken or omitted, in good
faith, and in the exercise of its own best judgment.

(h) In the event of any disagreement between any of the parties to this Escrow
Agreement, or between any of them and any other person, including any
Subscriber, resulting in adverse or conflicting claims or demands being made in
connection with the matters covered by this Escrow Agreement, or in the event
that the Escrow Agent is in doubt as to what action it should take hereunder,
the Escrow Agent may, at its option, refuse to comply with any claims or demands
on it, or refuse to take any other action hereunder, so long as such
disagreement continues or such doubt exists, and in any such event, the Escrow
Agent shall not be or become liable in any way or to any person for its failure
or refusal to act, and the Escrow Agent shall be entitled to continue so to
refrain from acting until (i) the rights of all interested parties shall have
been fully and finally adjudicated by a court of competent jurisdiction, or
(ii) all differences shall have been adjudged and all doubt resolved by
agreement among all of the interested persons, and the Escrow Agent shall have
been notified thereof in writing signed by all such persons. Notwithstanding the
foregoing, the Escrow Agent may in its discretion obey the order, judgment,
decree or levy of any court, with jurisdiction, and the Escrow Agent is hereby
authorized in its sole discretion to comply with and obey any such orders,
judgments, decrees or levies. In the event that the Escrow Agent shall become
involved in any arbitration or litigation relating to the Subscriber Funds, the
Escrow Agent is authorized to comply with any decision reached through such
arbitration or litigation.

 

5



--------------------------------------------------------------------------------

(i) In the event that any controversy should arise with respect to this Escrow
Agreement, the Escrow Agent shall have the right, at its option, to institute an
interpleader action in any court of competent jurisdiction to determine the
rights of the parties.

(j) IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR
ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY KIND WHATSOEVER
(INCLUDING WITHOUT LIMITATION LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM
OF ACTION.

(k) The parties agree that the Escrow Agent had no role in the preparation of
the Offering documents, has not reviewed any such documents, and makes no
representations or warranties with respect to the information contained therein
or omitted therefrom.

(l) The Escrow Agent shall have no obligation, duty or liability with respect to
compliance with any federal or state securities, disclosure or tax laws
concerning the Offering documents or the issuance, offering or sale of the
Shares.

(m) The Escrow Agent shall have no duty or obligation to monitor the application
and use of the Subscriber Funds once transferred to the Company, that being the
sole obligation and responsibility of the Company.

 

7. Escrow Agent’s Fee.

The Escrow Agent shall be entitled to compensation for its services as stated in
the fee schedule attached hereto as Exhibit C, which compensation shall be paid
by the Company or any of its affiliates. The fee agreed upon for the services
rendered hereunder is intended as full compensation for the Escrow Agent’s
services as contemplated by this Escrow Agreement; provided, however, that in
the event that the conditions for the disbursement of funds under this Escrow
Agreement are not fulfilled, or the Escrow Agent renders any material service
not contemplated in this Escrow Agreement with the Company’s consent, or there
is any assignment of interest in the subject matter of this Escrow Agreement, or
any material modification hereof with the Company’s consent, or if any material
controversy arises hereunder, or the Escrow Agent is made a party to any
litigation relating to this Escrow Agreement, or the subject matter hereof, then
the Escrow Agent shall be reasonably compensated for such extraordinary services
and reimbursed for all reasonable costs and expenses, including reasonable
attorney’s fees and expenses, occasioned by any delay, controversy, litigation
or event, and the same shall be paid by the Company or any of its affiliates.
The Company’s obligations under this Section 7 shall survive the resignation or
removal of the Escrow Agent and the assignment or termination of this Escrow
Agreement.

 

8. Investment of Subscriber Funds; Income Allocation and Reporting.

(a) The Escrow Agent shall promptly invest the Subscriber Funds, including any
and all interest and investment income, in accordance with the written
instructions provided to the Escrow Agent and signed by the Company. In the
absence of written investment instructions from the Company, the Escrow Agent
shall deposit and invest the Subscriber Funds, including any and all interest
and investment income, in UMB Money Market Special, a UMB money market deposit
account. Any interest received by the Escrow Agent with respect to the
Subscriber Funds, including reinvested interest shall become part of the
Subscriber Funds, and shall be disbursed pursuant to this Escrow Agreement. The
Company agrees that, for tax reporting purposes, all interest or other taxable
income earned on the Subscriber Funds in any tax year shall be taxable to the to
the person or entity receiving the interest or other taxable income.
Notwithstanding anything herein to the contrary, funds in the Escrow Account may
only be invested in “Short Term Investments” in compliance with Rule 15c2-4 of
the Securities Exchange Act of 1934, as amended.

 

6



--------------------------------------------------------------------------------

(b) The Escrow Agent shall be entitled to sell or redeem any such investments as
the Escrow Agent deems necessary to make any payments or distributions required
under this Escrow Agreement. The Escrow Agent shall have no responsibility or
liability for any loss which may result from any investment or sale of
investment made pursuant to this Escrow Agreement. The parties acknowledge that
the Escrow Agent is not providing investment supervision, recommendations, or
advice.

(c) At any time pursuant to this Escrow Agreement interest income earned on
Subscriber Funds deposited in the Escrow Account (“Escrow Income”) is to be paid
to a Subscriber, the Escrow Agent shall promptly provide directly to such
Subscriber the amount of Escrow Income payable to such Subscriber; provided that
the Escrow Agent is in possession of such Subscriber’s executed IRS Form W-9. In
the event an executed IRS Form W-9 is not received for each Subscriber the
Escrow Agent shall have no obligation to return Escrow Income to any Subscriber
until after it has received an executed and valid IRS Form W-9 executed by the
Subscriber and shall remit an amount to the Subscribers in accordance with the
provisions hereof, withholding the applicable percentage for backup withholding
required by the Internal Revenue Code, as then in effect, from any Escrow Income
attributable to those Subscribers for whom the Escrow Agent does not possess an
executed IRS Form W-9. Escrow Income shall be remitted to Subscribers at the
address provided by the Dealer Manager or the Company to the Escrow Agent, which
the Escrow Agent shall be entitled to rely upon, and without any deductions for
escrow expenses.

(d) The Company agrees to indemnify and hold the Escrow Agent harmless from and
against any and all taxes, additions for late payment, interest, penalties and
other expenses that may be assessed against the Escrow Agent on or with respect
to the Subscriber Funds unless any such tax, addition for late payment,
interest, penalties and other expenses shall be determined by a court of
competent jurisdiction to have been caused by the Escrow Agent’s gross
negligence, recklessness or willful misconduct. The terms of this paragraph
shall survive the assignment or termination of this Escrow Agreement and the
resignation or removal of the Escrow Agent.

 

9. Notices.

All notices, requests, demands, and other communications under this Escrow
Agreement shall be in writing and shall be deemed to have been duly given (a) on
the date of service if served personally on the party to whom notice is to be
given, (b) on the business day of transmission if sent by facsimile to the
facsimile number given below, with written confirmation of receipt, (c) on the
business day after delivery to Federal Express or similar overnight courier or
the Express Mail service maintained by the United States Postal Service, or
(d) on the fifth business day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed, return receipt requested, to the party as
follows, provided, however, that notice to the Escrow Agent will be deemed given
upon receipt by the Escrow Agent:

 

If to the Company:   

Blackstone Real Estate Income Trust, Inc.

345 Park Avenue, 42nd Floor

New York, New York 10154

Attn: Leon Volchyok

Facsimile No.: (646) 253-8930

If to Dealer Manager:   

Blackstone Advisory Partners L.P.

345 Park Avenue, 32nd Floor

New York, New York 10154

Attn: Douglas Krupa

 

7



--------------------------------------------------------------------------------

If to Escrow Agent:   

UMB Bank, N.A.

1010 Grand Blvd, 4th Floor

Mail Stop: 1020409

Kansas City, MO 64106

Attn: Lara Stevens

Phone: (816) 860-3017

Facsimile: (816) 860-3029

Any party may change its address for purposes of this Section 9 by giving the
other party written notice of the new address in the manner set forth above.

 

10. Indemnification of Escrow Agent.

The Company and the Dealer Manager hereby severally but not jointly indemnify,
defend and hold harmless the Escrow Agent from and against, any and all loss,
liability, cost, damage and expense, including, without limitation, reasonable
counsel fees and expenses, which the Escrow Agent may suffer or incur by reason
of any action, claim or proceeding brought against the Escrow Agent arising out
of or relating in any way to this Escrow Agreement or any transaction to which
this Escrow Agreement relates unless such loss, liability, cost, damage or
expense is finally determined by a court of competent jurisdiction to have been
caused by the gross negligence, recklessness or willful misconduct of the Escrow
Agent. The terms of this Section 10 shall survive the assignment or termination
of this Escrow Agreement and the resignation or removal of the Escrow Agent.

 

11. Resignation.

The Escrow Agent may resign upon thirty (30) calendar days’ advance written
notice to the Company. In the event of any such resignation, a successor escrow
agent, which shall be a bank or trust company organized under the laws of the
United States of America, shall be appointed by the Company. Any such successor
escrow agent shall deliver to the Company a written instrument accepting such
appointment, and thereupon shall succeed to all the rights and duties of the
Escrow Agent hereunder and shall be entitled to receive the Subscriber Funds
from the Escrow Agent. The Escrow Agent shall promptly pay the Subscription
Amounts in the Escrow Account, including interest thereon, to the successor
escrow agent. If a successor escrow agent is not appointed within the thirty
(30) calendar day period following such notice, the Escrow Agent may petition
any court of competent jurisdiction to name a successor escrow agent or
interplead the Subscriber Funds with such court, whereupon the Escrow Agent’s
duties hereunder shall terminate.

 

12. Removal.

The Escrow Agent may be removed by the Company at any time by written notice
provided to the Escrow Agent, which instrument shall become effective on the
date specified in such written notice. The removal of the Escrow Agent shall not
deprive the Escrow Agent of its compensation earned prior to such removal. In
the event of any such removal, a successor escrow agent, which shall be a bank
or trust company organized under the laws of the United States of America, shall
be appointed by the Company. Any such successor escrow agent shall deliver to
the Company a written instrument accepting such appointment, and thereupon shall
succeed to all the rights and duties of

 

8



--------------------------------------------------------------------------------

the Escrow Agent hereunder and shall be entitled to receive the Subscriber Funds
from the Escrow Agent. The Escrow Agent shall promptly pay the Subscriber Funds
in the Escrow Account, including interest thereon, to the successor escrow
agent. If a successor escrow agent is not appointed by the Company within the
thirty (30) day period following such notice, the Escrow Agent may petition any
court of competent jurisdiction to name a successor escrow agent.

 

13. Maintenance of Records.

The Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Escrow Agreement, and as may
from time to time be reasonably requested by the Company before such
termination, the Escrow Agent shall provide the Company with a copy of such
records, certified by the Escrow Agent to be a complete and accurate account of
all transactions hereunder. The authorized representatives of the Company and
the Dealer Manager shall also have access to the Escrow Agent’s books and
records to the extent relating to its duties hereunder, during normal business
hours upon reasonable notice to the Escrow Agent.

 

14. Successors and Assigns.

Except as otherwise provided in this Escrow Agreement, no party hereto shall
assign this Escrow Agreement or any rights or obligations hereunder without the
prior written consent of the other parties hereto and any such attempted
assignment without such prior written consent shall be void and of no force and
effect. This Escrow Agreement shall inure to the benefit of and shall be binding
upon the successors and permitted assigns of the parties hereto. Any corporation
or association into which the Escrow Agent may be converted or merged, or with
which it may be consolidated, or to which it may sell or transfer all or
substantially all of its corporate trust business and assets in whole or in
part, or any corporation or association resulting from any such conversion,
sale, merger, consolidation or transfer to which the Escrow Agent is a party,
shall be and become the successor escrow agent under this Escrow Agreement and
shall have and succeed to the rights, powers, duties, immunities and privileges
as its predecessor, without the execution or filing of any instrument or paper
or the performance any further act.

 

15. Governing Law; Jurisdiction.

This Escrow Agreement shall be construed, performed, and enforced in accordance
with, and governed by, the internal laws of the State of New York, without
giving effect to the principles of conflicts of laws thereof. Each party hereby
consents to the personal jurisdiction and venue of any court of competent
jurisdiction in the State of New York.

 

16. Severability.

In the event that any part of this Escrow Agreement is declared by any court or
other judicial or administrative body to be null, void, or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this Escrow Agreement shall remain in full force and effect.

 

17. Amendments; Waivers.

This Escrow Agreement may be amended or modified, and any of the terms,
covenants, representations, warranties, or conditions hereof may be waived, only
by a written instrument executed by the parties hereto, or in the case of a
waiver, by the party waiving compliance. Any waiver by any party of any
condition, or of the breach of any provision, term, covenant, representation, or
warranty contained in this Escrow Agreement, in any one or more instances, shall
not be deemed to be nor construed as further or continuing waiver of any such
condition, or of the breach of any other provision, term, covenant,
representation, or warranty of this Escrow Agreement. The Company and the Dealer
Manager agree that any requested waiver, modification or amendment of this
Escrow Agreement shall be consistent with the terms of the Offering.

 

9



--------------------------------------------------------------------------------

18. Entire Agreement.

This Escrow Agreement contains the entire understanding among the parties hereto
with respect to the escrow contemplated hereby and supersedes and replaces all
prior and contemporaneous agreements and understandings, oral or written, with
regard to such escrow.

 

19. References to Escrow Agent.

No printed or other matter in any language (including, without limitation, the
Offering document, any supplement or amendment relating thereto, notices,
reports and promotional material) which mentions the Escrow Agent’s name or the
rights, powers, or duties of the Escrow Agent shall be issued by the Company or
the Dealer Manager, or on the Company’s or Dealer Manager’s behalf unless the
Escrow Agent shall first have given its specific written consent thereto.

 

20. Section Headings.

The section headings in this Escrow Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Escrow Agreement.

 

21. Counterparts.

This Escrow Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which shall constitute the same instrument.

 

22. Electronic Transactions.

The parties hereto agree that the transactions described herein may be conducted
and related documents may be stored by electronic means. Copies, telecopies,
facsimiles, electronic files and other reproductions of original executed
documents shall be deemed to be authentic and valid counterparts of such
original documents for all purposes, including the filing of any claim, action
or suit in the appropriate court of law.

 

23. Patriot Act Compliance; Tax Matters.

Pursuant to the subscription agreement completed by Subscribers, the Company and
the Dealer Manager agree to provide the Escrow Agent completed IRS Forms W-9 (or
IRS Forms W-8, in the case of non-U.S. persons) and other forms and documents
that the Escrow Agent may reasonably request (collectively, “Tax Reporting
Documentation”) at the time of execution of this Escrow Agreement and any
information reasonably requested by the Escrow Agent to comply with the USA
Patriot Act of 2001, as amended from time to time. The parties hereto understand
that if such Tax Reporting Documentation is not so certified to the Escrow
Agent, the Escrow Agent may be required by the Internal Revenue Code, as it may
be amended from time to time, to withhold a portion of any interest or other
income earned on the investment of monies or other property held by the Escrow
Agent pursuant to this Escrow Agreement. The Company shall be treated as the
owner of the Subscriber Funds for federal and state income tax purposes and the
Company will report all income, if any, that is earned on, or derived from, the
Subscriber Funds as its income, in such proportions, in the taxable year or
years in which such income is properly includible and pay any taxes attributable
thereto.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed the day and year first set forth above.

 

Blackstone Real Estate Income Trust, Inc.

/s/ Paul D. Quinlan

Name:   Paul D. Quinlan Title:   Chief Financial Officer Blackstone Advisory
Partners L.P., as Dealer Manager

/s/ C.B. Richardson

Name:   C.B. Richardson Title:  

Chief Compliance Officer

UMB BANK, N.A., as Escrow Agent

/s/ Lara L. Stevens

Name:   Lara L. Stevens Title:   Vice President

 

11



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF SUBSCRIBERS

Pursuant to the Escrow Agreement dated August 17, 2016 by and between Blackstone
Real Estate Income Trust, Inc. (the “Company”), Blackstone Advisory Partners
L.P. (the “Dealer Manager”) and UMB Bank, N.A., as escrow agent (the “Escrow
Agent”), the following investors have paid money for the purchase of the Shares
in the Company and the money has been deposited with the Escrow Agent:

 

1. Name of Subscriber:

Address:

Tax Identification Number:

Amount and class of Securities subscribed for:

Amount of money paid and deposited with Escrow Agent:

 

2. Name of Subscriber:

Address:

Tax Identification Number:

Amount and class of Securities subscribed for:

Amount of money paid and deposited with Escrow Agent:

 

12